DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
101 on page 7, line 16.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
The reference characters 104 and 100 are both used referring to “a cap” on page 7, line 19. Examiner requests to use single reference character to refer to a single feature. Furthermore, examiner requests to ensure that entire specification do not repeat the use of two reference characters to refer to same feature. For instance, on page 7, line 15, “a main body” is referred using reference characters 102 and 100.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 28, 29 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, line 2, the limitation “a user” renders the claim indefinite because examiner is unclear regarding whether “a user” refers to “a user” recited in claim 16, line 5 or additional. For examination purposes, examiner construes the limitation “a user” in claim 18 referring to “a user” recited in claim 16. Claim 18 appears to be amended to recite “the user” instead of “a user” in order to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Regarding claim 28, line 2, the term “it” renders the claim indefinite because examiner is unclear regarding whether “it” refers to “cap” or a different feature. For examination purposes, examiner construes that the term “it” to be referring to a blocking member. The claim 28 appears to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph if claim 28 is amended to replace the limitation “it” with the intended feature.

Claim 29 recites the limitation “the needle” in line 2. There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 31, the limitation “The method according to claim 30” renders the claim indefinite because examiner is unclear regarding whether claim 31 recites the method claim or an apparatus claim since claim 30 is an apparatus claim and claim 31 refers to a method claim.
Allowable Subject Matter
Claims 16, 17, 19-27, 30 and 32-36 are allowed.
Claims 18, 28, 29 and 31 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The subject matter of the independent claim could either not be found or was not suggested in the prior art of record. The prior art does not disclose or render obvious the combination as claimed specifically including a needle assembly comprising a cap, a blocking member comprising a disinfectant swab and a user graspable portion wherein the needle assembly is configured such that in an initial position, the blocking member blocks the cap from being removed from the drug delivery device; and movement of the blocking member from the initial position causes the disinfectant swab to contact a septum of a cartridge retained within the drug delivery device in combination with other claimed limitations of claim 16. 
The closest prior art for a needle assembly is Ryan et al. (US 6,994,315 B2) including a cap (figure 2), a blocking member 106 comprising a disinfectant swab 112 (column 6, lines 6-10) and a user graspable portion (portion of element 100 that is grasped by user when installing element 100 on the device 10) but is silent regarding wherein the needle assembly is configured such that in an initial position, the blocking member blocks the cap from being removed from the drug delivery device; and movement of the blocking member from the initial position causes the disinfectant swab to contact a septum of a cartridge retained within the drug delivery device.
Claims 17-29 being dependent on claim 16 are also indicated allowable.

The subject matter of the independent claim could either not be found or was not suggested in the prior art of record. The prior art does not disclose or render obvious the combination as claimed specifically including a medical apparatus comprising a drug delivery device, a needle assembly comprising a cap, a blocking member comprising a disinfectant swab and a user graspable portion wherein the needle assembly is configured such that in an initial position, the blocking member blocks the cap from being removed from the drug delivery device; and movement of the blocking member from the initial position causes the disinfectant swab to contact a septum of a cartridge retained within the drug delivery device in combination with other claimed limitations of claim 30. 
The closest prior art for a medical apparatus is Ryan et al. (US 6,994,315 B2) including a needle assembly comprising: a cap (figure 2), a blocking member 106 comprising a disinfectant swab 112 (column 6, lines 6-10) and a user graspable portion (portion of element 100 that is grasped by user when installing element 100 on the device 10) but is silent regarding wherein the needle assembly is configured such that in an initial position, the blocking member blocks the cap from being removed from the drug delivery device; and movement of the blocking member from the initial position causes the disinfectant swab to contact a septum of a cartridge retained within the drug delivery device
Claim 31 being dependent on claim 30 is also indicated allowable.

The subject matter of the independent claim could either not be found or was not suggested in the prior art of record. The prior art does not disclose or render obvious the combination as claimed specifically including a method relating to a drug delivery device, the method comprising: moving a blocking member from an initial position in which the blocking member blocks a cap from being removed from the drug delivery device to a position in which the blocking member does not block the cap, and moving a disinfectant swab forming part of the blocking member to contact a septum of a cartridge retained within the drug delivery device in combination with other claimed limitations of claim 32. 
The closest prior art for a needle assembly is Charles et al. (US 2013/0085474 A1) including a method relating to a drug delivery device (figure 1), the method comprising: moving a disinfectant swab 44 (figure 2) forming part of the blocking member 43 to contact a septum 49 of a cartridge 21 retained within the drug delivery device but is silent regarding moving a blocking member from an initial position in which the blocking member blocks a cap from being removed from the drug delivery device to a position in which the blocking member does not block the cap.
Claims 33-36 being dependent on claim 32 are also indicated allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Webb (US 2015/0231289 A1): discloses the design of a disinfectant cap for hypodermic needles.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILAY J SHAH/            Primary Examiner, Art Unit 3783